Exhibit 10.1

SCHEDULE OF MATERIAL DETAILS

The Company entered into the attached contracts with the investors, and such
contracts are substantially similar with the exception of the following material
terms:

 

Investor

   Original
Principal Amount    Shares Subject
to Warrants

TD Waterhouse RRSP Account 230832S in trust for Peter Alan Lacey

   $ 200,000    222,222

Michael Moretti

   $ 350,000    388,888

Tejas Securities Group Inc. 401k Plan and Trust, FBO John J. Gorman

   $ 200,000    222,222

Robert Weiss

   $ 50,000    55,555